Citation Nr: 1120180	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals, status-post surgery to right knee, to include instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama, which continued the Veteran's previous 30 percent disability evaluation for residuals, status-post surgery to right knee, to include instability.

In October 2009, the Veteran testified at a video conference hearing before the undersigned sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In December 2009, the Board remanded the appellant's claim for additional development, specifically, to afford him a new VA examination to ascertain the severity of his service-connected disability.  This was accomplished, and in December 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that the residuals of his right knee disability have increased in severity beyond what is contemplated by the current 30 percent rating.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.
 
Review of the September 2008 rating decision shows that the Veteran's 30 percent evaluation was continued based on a finding during the August 2008 VA examination that his knee was manifested by severe lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5257, the highest rating available under this code.  During the Board video conference hearing, however, the Veteran reported that his knee had worsened and that he often missed days from his job with the U.S. Postal Service due to chronic flare-ups of his right knee to such a degree that he had to utilize unpaid leave under the Family Medical Leave Act ("FMLA").  

Review of the February 2010 VA examination shows that an examiner again noted that the Veteran's right knee was manifested by medial and lateral instability, although it was not found to be severe.  The VA examiner, however, noted that the Veteran's right knee disorder had substantial effects on his occupation, and that previous clinical evaluations had suggested that he undergo a total knee replacement.  Upon examination, it was noted that there was extensive chondrocalcinosis in the medial and lateral joint space, and x-rays revealed two fractured pegs from the hardware inserted into the joint during his reconstruction surgery.  Range of motion was to 84 degrees flexion (normal is 140 degrees), and extension was to 5 degrees (normal is 0 degrees).  As such, a higher disability rating for limitation of extension under DC 5261 is not warranted.  Nonetheless, the Board observes that the Veteran recently submitted employment records showing that, between 2005 and 2010, he has missed between 13 and 30 days from work, purportedly as a result of his right knee disability.  

In this regard, the Board notes that 38 C.F.R. § 3.321(b)(1) (2010) permits the Under Secretary for Benefits or the Director of Compensation and Pension Service to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In  Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court of Appeals for Veterans Claims ("Court") held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Court held that "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Floyd, 9 Vet. App. at 95.  In light of the Veteran's assertions that he often misses many days from work because of his service-connected right knee disability, as well as the employment reports showing that he missed 30 days from work in 2010, the Board finds that such referral is warranted in this case.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and invite him to submit additional evidence documenting the effect his right knee disability has on his occupation and activities of daily living.  

2.  Thereafter, whether or not the Veteran submits any additional evidence, the RO must refer the matter of the increased rating for residuals, status-post surgery to right knee, to include instability, to either the Under Secretary for Benefits, or the Director of Compensation and Pension for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board specifically directs the attention of the reviewing official to the Veteran's testimony at his video conference hearing before the Board, the 2008 and 2010 VA examination reports, and any additional evidence he submits pursuant to the request above.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


